In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0545V
                                      Filed: May 9, 2016
                                        UNPUBLISHED

****************************
CATHERINE HENRY,                       *
                                       *
                   Petitioner,         *      Damages Decision Based on Proffer;
                                       *      Tetanus-Diphtheria-Acellular-Pertussis
                                       *      Vaccine (Tdap); Shoulder Injury Related
SECRETARY OF HEALTH                    *      to Vaccine Administration (“SIRVA”):
AND HUMAN SERVICES,                    *      Special Processing Unit (“SPU”)
                                       *
                   Respondent.         *
                                       *
****************************
Michael G. McLaren, Black McLaren Jones Ryland & Griffee, PC, Memphis, TN, for
petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On May 28, 2015, Catherine Henry (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of receiving a tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccine on June 3, 2014. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On October 5, 2015, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On May 9, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $215,000.00. Proffer at 1. In the
Proffer, respondent represents that petitioner agrees with the proffered award. Based
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $215,000.00, in the form of a check payable to
petitioner, Catherine Henry. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


CATHERINE HENRY,

                       Petitioner,

v.                                                       No. 15-545V
                                                         Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                       Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 5, 2015, respondent filed her Rule 4(c) Report, in which she recommended

that the Court find petitioner entitled to compensation, and on that same date, the Court entered

its Ruling on Entitlement, finding petitioner entitled to compensation. Respondent now proffers

that petitioner receive an award of a lump sum of $215,000.00 in the form of a check payable to

petitioner. This amount represents compensation for all elements of compensation under 42

U.S.C. § 300aa-15(a) to which petitioner is entitled.1

       Petitioner agrees with the proffered award of $215,000.00.

                                                     Respectfully submitted,

                                                     BENJAMIN C. MIZER
                                                     Principal Deputy Assistant Attorney General

                                                     RUPA BHATTACHARYYA
                                                     Director
                                                     Torts Branch, Civil Division




1
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                 1
                         VINCENT J. MATANOSKI
                         Deputy Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Senior Trial Attorney
                         Torts Branch, Civil Division

                         s/ RYAN D. PYLES
                         RYAN D. PYLES
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, DC 20044-0146
                         Tel: (202) 616-9847

Dated: May 9, 2016




                     2